         Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT                  )
SYSTEM, on behalf of itself and all others   )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-10230-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
                                             )
ARNOLD HENRIQUEZ, MICHAEL T.                 )
COHN, WILLIAM R. TAYLOR,                     )
RICHARD A. SUTHERLAND, and those             )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-12049-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
THE ANDOVER COMPANIES                        )
EMPLOYEE SAVINGS AND PROFIT                  )
SHARING PLAN, on behalf of itself, and       )
JAMES PEHOUSHEK-STANGELAND,                  )
and all others similarly situated,           )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 12-11698-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )

              KELLER ROHRBACK L.L.P. RESPONSE REGARDING
     THORNTON LAW FIRM LLP’S SUR-REPLY IN SUPPORT OF ITS OBJECTIONS
         TO THE SPECIAL MASTER’S REPORT AND RECOMMENDATIONS
          Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 2 of 6



         Keller Rohrback L.L.P. (“Keller Rohrback”) respectfully submits this response

concerning unsubstantiated assertions in Thornton Law Firm LLP’s Sur-Reply in Support of its

Objections to the Special Master’s Report and Recommendations, ECF No. 530 (“Thornton
          1
Filing”). Keller Rohrback’s Managing Partner, Lynn Sarko, contacted Thornton’s counsel in

November 2018 to discuss the issues and disabuse Thornton of any suspicions, id. at 38 n.24, but

Thornton repeats the insinuations in the current filing without qualification. And even if the

insinuations had any merit, which they do not, Thornton does not suggest that Keller Rohrback

engaged in any misconduct or lack of candor.

         The Special Master investigated the makeup of Keller Rohrback’s client base. As the

Special Master specifically stated:

         Keller Rohrback and Zuckerman Spaeder have both hourly clients and class
         action/contingent fee clients. Sarko 7/6/17 Dep. pp. 95:23-96:7 [EX. 28]; Kravitz
         7/6/17 Dep., p. 88:19-25. [EX. 21]. The same rates annually set by their firms’
         executive committees are used for billing both sets of clients. Sarko 7/6/17 Dep.,
         pp. 96:22-92:5 [EX. 28]; Kravitz 7/6/17 Dep., 117:1-5. [EX. 21].

Special Master’s Report & Recommendations at 68, ECF No. 357 (“Report and

Recommendations”). See also Special Master’s Further Response to the Court’s Directives at the

November 7, 2018 Hearing and in Its November 8, 2018 Order at 3 n.2, ECF No. 523 (Keller

Rohrback “had paying, hourly clients as part of [its] practice”) (“Special Master’s Response”);

7/6/17 Sarko Dep., 95:23-96:4, ECF No. 357, Ex. 28. And the Special Master specifically found

that Keller Rohrback’s reported rates were reasonable. Report & Recommendation at 176.

         The Special Master’s conclusions are supported by a thorough investigation and

exhaustive record. See id. at 51-69, 141-218; Special Master’s Response at 2. During that

investigation, Keller Rohrback cooperated fully with the Special Master’s discovery requests and


1
    See also Thornton Law Firm LLP’s Response to Memorandum in Support of Proposed Partial
    Resolution of Issues at 3-7, ECF No. 514.

                                                  1
        Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 3 of 6



submitted historical billing rates, time records, and fee agreements to the Special Master. Mr.

Sarko twice submitted to questioning by the Special Master under oath.

       The record is well developed. Keller Rohrback has a formal annual rate-setting process

that includes the participation of the practice group heads, the Managing Partner, and the

Executive Committee. Report & Recommendation at 67-68. The firm uses a formal rate setting

process: First the executive committee gathers twenty to twenty-five fee applications filed during

the year by other plaintiffs’ firms, including some competitor firms, which are publicly available

through PACER. They then gather the rates of defense firms they litigate against, which are also

publicly available from bankruptcy filings. The third part of the process involves analyzing

Keller Rohrback’s expense and income statements to determine how much the firm’s expenses

for the year have increased. From all this information, the executive committee sets regular rates

for the firm’s attorneys for the coming year. Id. These rates are input into the firm’s

computerized timekeeping system.

       Keller Rohrback partners are permitted to offer discounts off the firm’s regular rates if

approved by the Managing Partner and usually, the Practice Group head. 7/6/17 Sarko Dep.,

89:21-23; 95:23-96:4, ECF No. 357, Ex. 28. In some matters, clients have negotiated separate fee

arrangements that may involve long term contracts, incentives, and alternative payment

arrangements, etc. These arrangements are dealt with on an individual basis that must be

approved by the Managing Partner. Special Master Rosen inquired about these details during his

investigation, including review of client fee agreements.

       The Thornton Filing tries to undermine the Special Master’s investigation by citing a

single Keller Rohrback fee declaration filed in an unrelated insurance bad faith/family law

matter, id. at 37-38, but that fee declaration by Keller Rohrback partner William Smart was



                                                  2
        Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 4 of 6



accurate regarding the specific billing rates (including discounts) of the identified timekeepers in

that case, IDS Prop. & Cas. Ins. Co. v. Fellows, No. 15-2031 (W.D. Wash. Apr. 20, 2017).

       First, the Smart declaration stated generally that “[p]artner rates at the firm ranged from

$345 to $900.” All partners who worked on the IDS matter billed within the range stated by Mr.

Smart, but he was misinformed regarding the top billing rates of partners in other practice

groups. (He relied upon billing rate information provided by KR’s Firm Administrator, who

suffered a computer problem when obtaining the range of partner billing rates.) In fact, the top

regular billing rate at the time was $940. Mr. Sarko’s declaration in this case, ECF No. 104-18,

accurately identified the range of then-current (2016) regular rates for all timekeepers who

worked on this case.

       Second, the Smart declaration reports a discounted billing rate for paralegal Jennifer Hill

as $225, which represented a $30 discount from Ms. Hill’s regular rate. Inadvertently, the

discount was not footnoted in the IDS filing. As a result, the IDS fee petition inadvertently

understated (without notation) the standard value of Ms. Hill’s time by $21 (.7 hours x $30/hour

discount).

       Keller Rohrback’s regular rates reported in this case, ECF No. 104-18 (Sarko Decl. Ex.

A), were accurate, fair and reasonable, as the Special Master specifically found. Nothing in the

IDS fee petition detracts from that well-founded conclusion. The Special Master’s investigation

of Keller Rohrback’s billing practices and fee declaration was detailed and thorough.



       ***




                                                 3
       Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 5 of 6



Dated: December 28, 2018.          KELLER ROHRBACK L.L.P.


                                   By: /s/ Lynn Lincoln Sarko
                                      Lynn Lincoln Sarko
                                      T. David Copley
                                      Laura R. Gerber
                                      1201 3rd Avenue, Suite 3200
                                      Seattle, WA 98101
                                      Tel.: (206) 623-1900

                                      ERISA Counsel for Class Representatives The
                                      Andover Companies Employee Savings and
                                      Profit Sharing Plan and James Pehoushek-
                                      Stangeland




                                     4
          Case 1:11-cv-10230-MLW Document 535 Filed 12/28/18 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 28, 2018, I electronically filed the above with the Clerk

of the Court using the CM/ECF system, which in turn sent notice to all counsel of record.



                                              /s/ Laura R. Gerber
                                              Laura R. Gerber
4814-3045-5936, v. 6




                                                  5
